Per Curiam.

The testimony offered by Johnson to prove that he had been sued by Smith, for the same cause of action, and had obtained a verdict and judgment in his favour, ought to have been received. It was in sup? port of his plea, and formed a complete bar to the suit. The former suit was for cutting and carrying away wheat, and was, for the same cause of action, and though the former action was denominated by the justice, an action of trespass on. the case, and this was trespass, it did not alter the application of the rule, which depended not upon the identity of action, but upon the same proof in both cases. (Rice v. King, 7 Johns. Rep. 20.) The judgment must be reversed.
Judgment reversed.